United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1183
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Jonathan H. May

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Lincoln
                                ____________

                         Submitted: November 13, 2017
                           Filed: December 12, 2017
                                 (Unpublished)
                                ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Jonathan H. May pled guilty to possessing child pornography in violation of
18 U.S.C. § 2252(a)(4)(B). At sentencing, he moved to withdraw his plea. The
district court1 denied the motion, sentencing him below the guidelines to 48 months’
imprisonment. He appeals. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       May suffers from acute chronic renal failure. He claims he “was under duress
at the time of the entry of his guilty plea, as his health interfered with making
important cognitive decisions at the time of his plea.” This court reviews “the denial
of a motion to withdraw a guilty plea for abuse of discretion.” United States v.
Qattoum, 826 F.3d 1062, 1065 (8th Cir. 2016).

       “There is no right to withdraw” a guilty plea. United States v. Green, 521 F.3d
929, 931 (8th Cir. 2008). A defendant may withdraw after pleading but before
sentencing if there is “a fair and just reason for requesting the withdrawal.” Fed. R.
Crim. P. 11(d)(2)(B); Green, 521 F.3d at 931 (“If the district court conducted the
colloquy mandated by Rule 11(b) and found the plea knowing and voluntary at the
change-of-plea hearing, the court in evaluating a subsequent motion to withdraw
considers ‘whether the defendant has established a fair and just reason to withdraw
the plea.’”), quoting United States v. Gray, 152 F.3d 816, 819 (8th Cir. 1998).

        Considering whether May established a fair and just reason, the district court
said:

        In the transcript of the plea-taking proceedings under Rule 11 there is no
        indication whatsoever that the defendant was so ill that he could not
        competently proceed or that there was anything interfering with his
        cognitive processes . . . .

                                          ....


        1
       The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                           -2-
There is nothing in the petition to enter a plea of guilty which would
indicate that the defendant was so ill that he could not proceed.

Now, it is true that the defendant suffers from end-stage renal failure,
and filing number eighty includes some of the pertinent medical records.

On July 27, 2016, he was assessed in the office of Joseph Bast, who is
a nephrologist, and among other things that assessment indicated that
the defendant was on dialysis, was driving himself. There is no
cognitive impairment.

The nurse made a note as to functional capacity and physical activity, or
the evaluator I should say, and this may be found at page nine of filing
number 80, that his functional capacity, physical activity was normal to
improved and that he was feeling fine.

Physical exam showed that he was normal. There was no change, no
evidence of wasting, and that also appears on page nine.

And then on page twelve under mental or emotional, once again the
cognitive assessment was stable.

He was undergoing no loss of emotional support. They did a risk
assessment and no risk was assessed, and the evaluator then made this
comment, feels he has adjusted fine with dialysis, turns to Alice, his
significant other, family and friends for support.

So while I don’t doubt that the defendant has a serious medical
condition, I do not find that there’s a fair and just reason to withdraw the
plea.

In July he was fine, very clearly was fine. If he thought that the earlier
entry of the plea was the product of feeling too ill, he’s had over five
months to endeavor to withdraw the plea and has not done so and this
matter has been continued in an effort in part at least to accommodate
the defendant, and so I simply don’t find any basis for allowing
withdrawal of the plea.

                                    -3-
       Given these extensive factual findings, the district court properly found no fair
and just reason for withdrawal. See United States v. Yell, 18 F.3d 581, 583 (8th Cir.
1994) (holding that the defendant’s “claim that he suffered from mental stress is
spurious and without credible foundation, and is not a fair and just reason to allow
him to withdraw his plea”). It did not need to consider any additional factors. United
States v. Maxwell, 498 F.3d 799, 801 (8th Cir. 2007) (“If the defendant fails to show
a fair and just reason for withdrawing his plea, the district court does not need to
address any additional factors.”). There is no merit to May’s assertion that the court
improperly considered the timing of his withdrawal request. The district court did not
abuse its discretion in denying the motion to withdraw the plea.

                                    ********
      The judgment is affirmed.
                     ______________________________




                                          -4-